Exhibit 10.1
G-III APPAREL GROUP, LTD.
2005 STOCK INCENTIVE PLAN
DEFERRED STOCK AWARD AGREEMENT
     AGREEMENT, made as of the 26th day of June, 2008, between G_III APPAREL
GROUP, LTD. (the “Company”) and                                          (the
“Executive”), pursuant to the G-III Apparel Group, Ltd. 2005 Stock Incentive
Plan (the “Plan”).
     1. Deferred Stock Award. The Company hereby grants to the Executive a
deferred stock award under the Plan, consisting of the right to
receive                      shares of the Company’s common stock (“Shares”)
upon the terms and conditions set forth in this Agreement.
     2. Vesting Conditions. Except as otherwise provided by this Agreement and
the Plan, the Executive’s right to receive the Shares shall become vested in
four equal annual increments beginning on the first anniversary of the date
hereof, subject to the Executive’s continuous employment or other service with
the Company through the applicable vesting date; provided, however, the
Executive shall have no right to receive any Shares unless, during any period of
twenty consecutive trading days beginning subsequent to the date hereof and
ending prior to June 25, 2012, the average closing price per share of Company
common stock on the national exchange on which such stock is traded is at least
$16.06. For the avoidance of doubt, the time-based vesting percentages will be
cumulative prior to the attainment of the performance condition, such that, if
the performance condition is attained and the Executive is then still in the
continuous employ or service of the Company, then, upon the attainment of the
performance condition, the Executive’s vested percentage in the Shares covered
by the award will be equal to the product of 25% and the number of time-based
vesting dates that occurred prior to the attainment of the performance
condition.
     3. Capital Changes. In the event of a stock dividend, stock split, spin off
or other recapitalization with respect to the outstanding shares of the
Company’s common stock, the

-1-



--------------------------------------------------------------------------------



 



Company will make such adjustments to the number of Shares covered by this
Agreement and the targeted stock price as it deems equitable under the
circumstances.
     4. Termination of Employment or Service. Upon the termination of the
Executive’s employment or other service with the Company, the Executive’s right
to receive Shares covered by this Agreement, to the extent not previously
vested, will thereupon terminate and be canceled.
     5. Issuance of Shares; Rights as a Shareholder.
     (a) General. If and as soon as practicable after the Executive’s right to
receive any Shares becomes vested in accordance with the provisions hereof, the
Company will cause such Shares to be issued and delivered in certificated or
electronic form to the Executive, subject to the satisfaction of applicable tax
withholding requirements.
     (b) Tax Withholding. The Company shall require as a condition of the
issuance of vested Shares under this Agreement that the Executive remit to the
Company an amount sufficient in the opinion of the Company to satisfy any
federal, state and other governmental tax withholding requirements attributable
to the vesting or issuance and delivery of the Shares. In addition, or in the
alternative, the Company may satisfy such tax withholding obligation (to the
minimum required extent) in whole or in part by withholding Shares that would
otherwise be delivered to the Executive based upon the fair market value of the
Shares on the applicable date.
     (c) Rights as a Shareholder. The Executive shall have no voting or other
rights of a shareholder with respect to the Shares unless and until such Shares
are issued to the Executive in accordance with the provisions hereof.
     6. Restrictions on Transfer. The Executive’s right to receive Shares under
this Agreement may not be sold, assigned, transferred, pledged or otherwise
alienated or disposed of (except by will or the laws of descent and
distribution), and may not become subject to

-2-



--------------------------------------------------------------------------------



 



attachment, garnishment, execution or other legal or equitable process, and any
attempt to do so shall be null and void.
     7. No Other Rights Conferred. Nothing contained herein shall be deemed to
give the Executive a right to be retained in the employ of the Company or any
affiliate or affect the right of the Company and its affiliates to terminate or
amend the terms and conditions of the Executive’s employment.
     8. Provisions of the Plan Control. The provisions of the Plan, the terms of
which are incorporated in this Agreement, shall govern if and to the extent that
there are inconsistencies between those provisions and the provisions hereof.
     9. Successors. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement, constitutes the entire agreement between the parties
with respect to the subject matter hereof and may not be modified except by
written instrument executed by the parties.
     10. Governing Law. This Agreement shall be governed by the laws of the
State of Delaware, without regard to its principles of conflict of laws.
     11. Counterparts. This Agreement may be executed in separate counterparts,
each of which will be an original and all of which taken together shall
constitute one and the same agreement.

            G-III APPAREL GROUP, LTD.
      By:                       Executive   

-3-